

116 HRES 928 IH: Expressing support for designating the month of April 2020 as “Second Chance Month”.
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 928IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Cárdenas (for himself and Mr. Walker) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for designating the month of April 2020 as Second Chance Month.Whereas every person is endowed with human dignity and value;Whereas redemption and second chances are American values;Whereas millions of American citizens have a criminal record;Whereas hundreds of thousands of individuals return to their community from Federal and State prisons every year;Whereas returning neighbors have paid their debt after committing a crime, but still face significant legal and societal barriers (referred to in this preamble as collateral consequences);Whereas collateral consequences are mandatory and take effect automatically, regardless of—(1)a nexus to public safety;(2)the seriousness of the offense;(3)the time passed since the offense; or(4)the efforts of the individual to make amends or earn back the trust of the public;Whereas gaining meaningful employment is one of the most significant predictors of successful reentry and reducing future criminal activity;Whereas many individuals who have previously been incarcerated struggle to find employment because of collateral consequences which are often not directly related to the offense committed or any proven public safety benefit;Whereas many States have laws which prohibit individuals with a criminal record from working in certain industries or obtaining professional licenses;Whereas education has also been shown to be a significant predictor of successful reentry;Whereas an individual with a criminal record often has a lower level of educational attainment than the general population and has significant difficulty acquiring admission to and funding for educational programs;Whereas an individual convicted of certain crimes is often barred from receiving the financial aid necessary to acquire additional skills and knowledge;Whereas an individual with a criminal record also faces collateral consequences in securing a place to live;Whereas an individual with a criminal record is often barred from seeking access to public housing;Whereas collateral consequences prevent millions of individuals in the United States from contributing fully to their families and communities;Whereas collateral consequences can contribute to recidivism, which increases crime and victimization and decreases public safety;Whereas the inability to find gainful employment and other collateral consequences of conviction inhibit the economic mobility of an individual with a criminal record, which can negatively impact the well-being of the children and families of the individual for generations;Whereas the bipartisan First Step Act was signed into law on December 21, 2018, to increase opportunities for people incarcerated in Federal prison to participate in meaningful recidivism reduction programs and prepare for their second chances;Whereas the Second Chance Act of 2008, which has provided reentry services to over 164,000 people in 49 States and the District of Columbia since its passage, was reauthorized through the First Step Act of 2018;Whereas the anniversary of the death of Charles Colson, who used his second chance following his incarceration for a Watergate-related crime to found Prison Fellowship, the Nation’s largest outreach to prisoners, former prisoners, and their families, falls on April 21; andWhereas the designation of April as Second Chance Month can contribute to increased public awareness about the impact of collateral consequences, the need for closure for those who have paid their debt, and opportunities for individuals, employers, congregations, and communities to extend second chances: Now, therefore, be itThat the House of Representatives—(1)expresses support for designating Second Chance Month;(2)honors the work of communities, governmental institutions, nonprofit organizations, congregations, employers, and individuals to remove unnecessary legal and societal barriers that prevent an individual with a criminal record from becoming a productive member of society; and(3)calls upon the people of the United States to observe Second Chance Month through actions and programs that promote awareness of those unnecessary legal and social barriers and provide closure for individuals with a criminal record who have paid their debt.